                                                                  Page 1
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 1 of 21
                                                                  Page 2
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 2 of 21
                                                                  Page 3
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 3 of 21
                                                                  Page 4
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 4 of 21
                                                                  Page 5
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 5 of 21
                                                                  Page 6
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 6 of 21
                                                                  Page 7
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 7 of 21
                                                                  Page 8
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 8 of 21
                                                                  Page 9
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 9 of 21
                                                               Page 10
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 10 of 21
                                                               Page 11
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 11 of 21
                                                               Page 12
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 12 of 21
                                                               Page 13
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 13 of 21
                                                               Page 14
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 14 of 21
                                                               Page 15
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 15 of 21
                                                               Page 16
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 16 of 21
                                                               Page 17
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 17 of 21
                                                                      Page 18
       Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 18 of 21




(https://twitter.com/NicoleRPrause/status/1105137478887890945)
                                                               Page 19
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 19 of 21
                                                               Page 20
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 20 of 21
                                                               Page 21
Case 2:19-cv-01366-MPK Document 1-2 Filed 10/22/19 Page 21 of 21
